FILED
                             NOT FOR PUBLICATION                            JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOHN ERICKSON; et al.,                          No. 08-35962

               Plaintiffs - Appellants,          D.C. No. 2:07-cv-00683-MJP

   v.
                                                 MEMORANDUM *
 CITY OF AUBURN,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Marsha J. Pechman, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        John Erickson and Shelley A. Erickson appeal pro se from the district

court’s summary judgment in their 42 U.S.C. § 1983 action alleging various claims



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
against the City of Auburn in connection with their attempts to develop a parcel of

real property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Hernandez v. Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003), and we

affirm.

       The district court properly granted summary judgment in favor of the City

because the claims against the City are time-barred. See Wash. Rev. Code

§ 4.16.080(2) (2006) (statute of limitations governing personal injury actions is

three years); Carpinteria Valley Farms, Ltd. v. County of Santa Barbara, 344 F.3d
822, 828 (9th Cir. 2003) (“The applicable statute of limitations for actions brought

pursuant to 42 U.S.C. § 1983 is the forum state’s statute of limitations for personal

injury actions.”); Mont. Pole & Treating Plant v. I.F. Laucks and Co., 993 F.2d
676, 678 (9th Cir. 1993) (“[T]he critical determination of when an action accrues is

knowledge of the facts essential to the cause of action.”).

       Appellants’ remaining contentions are unpersuasive.

       The City’s February 9, 2009 Motion to Strike is granted.

       AFFIRMED.




EN/Research                                2                                   08-35962